DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 1-4 of the remarks, filed 10/12/2021, with respect to claims 1-25 have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1-25 has been withdrawn. 
Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record neither shows nor suggests the combination of structural elements wherein the plural coils include at least one primary coil and at least one secondary coil wherein the at least one secondary coil is arranged inside of its associated primary coil such that the oscillating electromagnetic field generated by the at least one secondary coil has a lesser degree of interaction with the contents of bore than the oscillating electromagnetic field generated by the at least one primary coil; and the sensor system is arranged to compensate the output signal from the at least one primary coil for environmental effects using the output signal from the at least one secondary coil.
Claims 2-24 depend from allowed claim 1 and are therefore also allowed.
With respect to claim 25, the prior art of record neither shows nor suggests the combination of method steps wherein the plural coils include at least one primary coil and at least one secondary coil, wherein the at least one secondary coil is arranged inside of its associated primary coil such that the oscillating electromagnetic field generated by the at least one secondary coil has a lesser degree of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2012/0095686 discloses a method and apparatus for removal of the double indication 
of defects in remote eddy current inspection of pipes.
US PUB 2014/0340089 discloses a magnetic sensing apparatus, systems, and methods.
US PUB 2010/0017137 discloses a method for electromagnetically measuring physical 
parameters of a pipe.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858